Title: [Marginalia in Winthrop’s Lecture on Earthquakes, December 1758?]
From: Adams, John
To: 


       “O! there is no getting out of the mighty hand of GOD!”
       This Exclamation was very popular, for the Audience in general like the rest of the Province, consider Thunder, and Lightning as well as Earthquakes, only as Judgments, Punishments, Warnings &c. and have no Conception of any Uses they can serve in Nature. I have heard some Persons of the highest Rank among us, say, that they really thought the Erection of Iron Points, was an impious attempt to robb the almighty of his Thunder, to wrest the Bolt of Vengeance out of his Hand. And others, that Thunder was designed, as an Execution upon Criminals, that no Mortal can stay. That the attempt was foolish as well as impious. And no Instances, even those of Steeples struck, where Iron Bars have by Accident conveyed the Electricity as far as they reached without damage, which one would think would force Conviction, have no weight at all.
       This Invention of Iron Points, to prevent the Danger of Thunder, has met with all that opposition from the superstition, affectation of Piety, and Jealousy of new Inventions, that Inoculation to prevent the Danger of the Small Pox, and all other usefull Discoveries, have met with in all ages of the World.
       I am not able to satisfy myself, whether the very general if not universal apprehension that Thunder, Earthquakes, Pestilence, Famine &c. are designed merely as Punishments of sins and Warnings to forsake, is natural to Mankind, or whether it was artfully propagated, or whether it was derived from Revelation.
       An Imagination that those Things are of no Use in Nature but to punish and alarm and arouse sinners, could not be derived from real Revelation, because it is far from being true, tho few Persons can be persuaded to think so.
      